DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: --POWER DISTRIBUTION SYSTEM COMPRISING A TRACK
TO WHICH ELECTRICAL COMPONENTS ARE CONNECTED--.
The disclosure is objected to because of the following informalities: On page 1 line 23,
the phrase “to provide as a power distribution system a kit” should read -- to provide, as a power distribution system, a kit--. On page 3 in lines 11 and 12, the terms “GPS” and “LED” and “IR” on page 4 line 32 should be written out as --Global Positioning System (GPS)---, --light emitting diode (LED)--, and --infrared (IR)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jaakkola et al. (6,033,239) in view of Cardoso (7,819,676).
With regard to claim 1, Jaakkola teaches, as shown in figures 1-5, 12, and 23: “Kit of parts for a lighting system comprising an elongated track 10 and a plug 40 for connecting the elongated track to a power means, the kit of parts comprising: the elongated track 10 extending along a length axis (running into and out of 10 and in the middle of 10 in figure 1) in an axial direction (lower-left to upper-right in figure 3), having a first (lower-left end of 10 in figure 3) and a second (upper-right end of 10 in figure 3) end and comprising an elongated slot 15 formed by a central groove (located between 16 and 17 and between 31 and 32 in figure 1) with at least one shielded lateral groove (right and left of central groove in figure 1), said slot 15 having a slot cross section and an open side 30 opposite a bottom surface 13, wherein the slot 15 includes a profiled structure (16, 17, 31, 32, 21 and 27) to enable a keying function or for firm fixation of the plug 40 in the slot 15, said central groove and lateral groove extend next to each other in a plane P (running left-right and into-and-out of figure 1 through the middle of 10), at least two electric conductors 22 are accommodated in said at least one lateral groove, said slot 15, open side 30, central groove, at least one lateral groove and electric conductors 22 extend in an axial direction essentially from the first end to the second end, a connector portion 50 of the plug 40 
	Jaakkola does not teach: “and wherein the connector cross section is symmetrical with respect to plane P for features of the connector cross section which are critical for a mutual match with the inverse features of the track for rendering the connector portion insertable in both the first and second end of the elongated track with the correct polarity”.
In the same field of endeavor before the effective filing date of the claimed invention, Cardoso teaches, as shown in figures 1-3A: “and wherein the connector 24 cross section is symmetrical with respect to plane P (running up-and-down through the middle of 24 and 1 in figure 3) for features (25) of the connector cross section which are critical for a mutual match with the inverse features 2 of the track 1 for rendering the connector portion (portion of 24 inserted into 1 in figure 3A) insertable in both the first (left end of 1 in figure 3A) and second (right end of 1 in figure 3A) end of the elongated track 1 with the correct polarity”.  It would 

With regard to claim 2, Jaakkola as modified by Cardoso teaches: “Kit of parts as claimed in claim 1”, as shown above.
Jaakkola also teaches, as shown in figure 4: “wherein the plug 40 comprises only one connector portion 50”.

With regard to claim 4, Jaakkola as modified by Cardoso teaches: “Kit of parts as claimed in claim 1”, as shown above.
Jaakkola also teaches, as shown in figure 23: “wherein the at least one shielded groove comprises a shielded lateral groove on either side of the central groove, each groove accommodating a respective one of the at least two electric current conductors 22 and 28”.

With regard to claim 5, Jaakkola as modified by Cardoso teaches: “Kit of parts as claimed in claim 4”, as shown above.
Jaakkola also teaches: “wherein the connector portion 50 comprises electrical contacts 52 and 53 located at opposite lateral sides”.


Jaakkola also teaches, as shown in figure 1: “wherein the profiled structure 16 is at least one of a protruding rib, protruding step, indented slit and recessed step”.

With regard to claim 7, Jaakkola as modified by Cardoso teaches: “Kit of parts as claimed in claim 1”, as shown above.
Jaakkola also teaches, as shown in figures 4-5 and 23: “wherein the connector portion 50 is located on the plug 40 such that a dimension Dp between the center of the connector  portion 50 to either main face 42 of the plug 40 in a height direction perpendicular to plane P is at most a track dimension Dt, said track dimension Dt being a distance in said height direction defined by the center of the slot 15 and a carrier surface 13 of the track 1”.

With regard to claim 8, Jaakkola as modified by Cardoso teaches: “Kit of parts as claimed in claim 6”, as shown above.
Jaakkola also teaches, as shown in figures 4-5: “wherein the connector portion 50 has the largest dimension of the plug 40 in said height direction (up-and-down direction in figure 5).

With regard to claim 10, Jaakkola as modified by Cardoso teaches: “Kit of parts as claimed in claim 1”, as shown above.
Jaakkola also teaches, as shown in figure 1: “wherein the open side 30 is narrowed by two lips 14, each lip 14 extending over a respective lateral groove”.

With regard to claim 11, Jaakkola as modified by Cardoso teaches: “Kit of parts as claimed in claim 1”, as shown above.
Jaakkola also teaches, as shown in figures 24-35: “wherein the plug 40 comprises a driver 52”.

With regard to claim 12, Jaakkola as modified by Cardoso teaches: “Kit of parts as claimed in claim 1”, as shown above.
Jaakkola also teaches, as shown in figures 4-5 and 16-17: “comprising a further plug 48a”.

With regard to claim 13, Jaakkola as modified by Cardoso teaches: “Plug suitable for use in the kit of parts according claim 1”, as shown above.
Cardoso also teaches, as shown in figures 1-2B and taught in column 6 lines 18-33: “the plug 11 having a connector portion (portion of 11 extending into 1 in figure 2A) extending along a connector axis (running left-to-right in the middle of 1 in figure 2A) and has two main surfaces (facing out and facing in surfaces in figure 2A) on either side of a plane (running up and down through the connector axis in figure 2A), at least one of the main surfaces is provided with a mount feature 13 for easy mounting of add-ons, wherein the connector cross section is symmetrical with respect to plane P for features of the connector cross section which are critical for a mutual match with inverse features of a track 1”.


Jaakkola also teaches, as shown in figures 1-2B and taught in column 6 lines 18-33: “wherein the plug 11 comprises as the add-on 17 at least one of a driver, a LED, an antenna, and a sensor”.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jaakkola et al. (6,033,239) in view of Cardoso (7,819,676) and Nadeau (5,306,165).
With regard to claim 9, Jaakkola as modified by Cardoso teaches: “Kit of parts as claimed in claim 1”, as shown above.
Neither Jaakkola nor Cardoso teach: “further comprising at least one module which is insertable with an insertion portion in a radial direction into the elongated slot via the open side”.
In the same field of endeavor before the effective filing date of the claimed invention, Nadeau teaches, as shown in figures 1 and 4: “further comprising at least one module 14 which is insertable with an insertion portion in a radial direction into the elongated slot 11 via the open side (21 and 21’)”. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the features of Nadeau with the invention of Jaakkola as modified by Cardoso in order to be able to attach the module at any point along the track without needing to have an open end.

Response to Arguments
Applicant's arguments filed 5/25/21 have been fully considered but they are not persuasive. With regard to claim 1, the applicant argues that the cited references do not teach “wherein the slot includes a profiled structure to enable a keying function or for firm fixation of the plug in the slot”.  The Examiner respectfully disagrees, since the slot 15 in Jaakkola has a profiled structure enabling a keying function, as described above in the rejection of claim 1.  Also, profiled structures with a keying function are well known in the art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN M KRATT whose telephone number is (571)270-0277.  The examiner can normally be reached on M-F 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN M KRATT/             Examiner, Art Unit 2831                                                                                                                                                                                           	/ABDULLAH A RIYAMI/